Title: From James Madison to Thomas FitzSimons, 8 July 1805 (Abstract)
From: Madison, James
To: FitzSimons, Thomas


          § To Thomas FitzSimons. 8 July 1805, Department of State. “In answer to your letter of the 4th. inst. [not found] I can only inform you, that it appears from a letter received from Genl. Armstrong, dated on the 6th. of May that the drawing of the bills under the Louisiana Convention commenced on the 3d. of the same month. A letter from Mr. Livingston written to me since his arrival is silent respecting the amount and description of the bills of which he was the bearer; it is therefore presumed that they were such only as were confinded [sic] to him by private persons.”
        